UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a copy of the press release of Paragon Shipping Inc. (the "Company") dated September 30, 2009, announcing the completion of the Company's Controlled Equity Offering. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. REPORTS COMPLETION OF ITS' CONTROLLED EQUITY OFFERING ATHENS, Greece, September 30, 2009 - Paragon Shipping Inc. (Nasdaq: PRGN), a global shipping transportation company specializing in drybulk cargoes, announced today the completion of its Controlled Equity Offering made pursuant to an amended sales agreement with Cantor Fitzgerald & Co. dated June 4, 2009. As announced on June 5, 2009, the Company planned to sell 10 million of its common shares from time-to-time at market prices. Yesterday the sale of the 10 million shares was completed at an average net price of $4.11, raising a total of $41.1million in net cash proceeds.This amount, coupled with the Company's previous Controlled Equity Offering completed on June 2, 2009, generated a total of $83.75 million in net cash proceeds to the Company. Commenting on the Offering, Michael Bodouroglou, Chairman and Chief Executive Officer of Paragon Shipping, stated, "With the completion of our second Controlled Equity Offering program Paragon Shipping is well positioned financially to investin our future growth.These funds have been set aside for future vessel acquisitions, as we believe that opportunities will arise during late 2009 and throughout 2010 for Paragon to acquire modern drybulk vessels at reasonable valuations that meet our high technical standards, offer our charterers the highest operational standards, and create long term shareholder value.Furthermore, these Controlled Equity Offerings have enabled Paragon to raise equity capital in a very effective manner and expand our shareholder base and liquidity. With the completion of the second Controlled Equity Offering we have approximately $150 million of unrestricted cash and, based upon current drybulk vessel prices we anticipate that we have the financial resources to almost double the size of our current fleet." After the completion of the second Controlled Equity Offering Paragon has a total of 48,179,115 common shares issued and outstanding. About Paragon Shipping Inc.
